Pee Curiam:
Inspection of the record shows that in 1884 an action of assumpsit was brought by appellee against appellants. The cause was tried by jury in December, 1886, and a yerdict for $292.20 rendered in fayor of the plaintiffs. Judgment on the yerdict was regularly entered June 7, 1887. On the 27th. of September following, appellants, who were defendants below, obtained a rule to show cause “ why the judgment should not be opened, yerdict set aside,” etc. The action of the court below in discharging that rule is the only subject of complaint on this appeal.
It is unnecessary to enter upon a consideration of the alleged merits of the complaint, for the reason that neither an appeal nor a writ of error lies to the refusal of the court below to open such a judgment as that now before us. It is well settled that the opening of such a judgment rests in the discretion of the court in which it was rendered: Lamb’s App., 89 Pa. 407-409, and cases there cited. Appellants haye no standing here.
Appeal quashed.